Citation Nr: 0327218	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to June 
1975, and from May 1984 to November 1999.  A review of the 
claims folder also reveals that the veteran served in the 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Review of the claims file reveals that the veteran's 
statement of the case (SOC) does not reveal any reference to 
the VCAA, either the statute or the implementing regulations.  
Moreover, a review of the SOC does not reveal that the 
veteran was notified of the evidence he needed to supply and 
what VA would do in order to assist him with his claim.  
Additionally, there is no VCAA letter in the claims folder.  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the appellant with 
regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Additionally, since the claim is being remanded for the 
purpose of curing the above procedural defect, the Board 
concludes that additional medical evidence is necessary prior 
to appellate review.  In this regard, VA has a duty to obtain 
a medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  The 
claim is also remanded for the purpose of obtaining 
additional medical information that would provide an answer 
to the veteran's contentions.  Specifically, the VA has a 
responsibility to obtain a medical opinion as to the etiology 
(versus a diagnosis coupled with an observation) of the 
claimed heart disability, to include mitral valve prolapse.  
The examiner must determine whether the veteran now suffers 
from a heart disability, to include mitral valve prolapse, 
and if he does, whether the diagnosed disability is related 
to the veteran's military service.  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  The 
RO should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied with 
and satisfied.  In particular, the RO should 
inform the appellant of the type of evidence 
required from him to substantiate his claim for 
service connection.  The appellant should also 
be informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  See 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003).

2.  The veteran should be requested to identify 
all sources of recent treatment (January 2001 
to the present) received for any type of heart 
disability, and to furnish signed 
authorizations for release to the VA of private 
medical records in connection with each non-VA 
source he identifies.  Because the veteran 
retired from the military and can thus obtain 
treatment through a military hospital facility 
or TRICARE, the RO should specifically inquire 
as to whether the veteran has received any type 
of treatment for a heart disability from a 
military hospital facility or through TRICARE.  
Copies of the medical records from all sources 
he identifies, including VA records, (not 
already in the claims folder) should then be 
requested.  All records obtained should be 
added to the claims folder.

3.  Thereafter, the RO should schedule the 
veteran for a comprehensive VA examination by 
an appropriate medical specialist to assess the 
nature and etiology of any cardiovascular 
disability, to include mitral valve prolapse.  
The claims file and a separate copy of this 
remand, should be made available to and 
reviewed by the examiner prior and pursuant to 
conduction and completion of the examination 
and the examination report must be annotated in 
this regard.

The purpose of the examination is to determine 
whether the veteran has a ratable heart 
disability, and if so, whether it was incurred 
during the veteran's military service in 
general.  In this regard, the examiner should 
opine whether it is at least as likely as not 
that the heart disability was incurred during 
the veteran's military service.  If the 
examiner determines that the veteran now 
suffers from mitral valve prolapse, the 
examiner should explain in detail what this 
condition entails and whether he/she would 
consider it a ratable disability.  Any further 
indicated tests or laboratory studies should be 
performed.  All opinions expressed by the 
medical specialist must be accompanied by a 
complete rationale.  

The veteran is hereby notified that failure to 
report for a scheduled VA examination without 
good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 
(2003).

4.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination report 
does not include fully detailed descriptions of 
pathology and all test reports, special studies 
or adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2003) (". 
. . if the [examination] report does not 
contain sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992); and, Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

After the above requested action has been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant, and he should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
contacted by the RO.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



